Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Response to Amendment

Applicant’s “Response to Amendment and Reconsideration” filed on 6/15/2022, has been considered.
Claims 3 is cancelled. Claims 1-2, 4-20 are pending in this application and an action on the merits follows.

Claim Rejections - 35 USC § 112
Claims 5, 12, 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 1, 10, 16 contain limitation of “the second data comprises at least one or more of refrigerated container cargo space controlled temperature information and electrical power draw information” and the limitations of claims 5 and 12 are not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Westcott et. Al. (U.S. Patent No. 2014/0180953), in view of Goth et. al. (U.S. Patent No. 6,644,056).

Regarding claims 1, 5, 10, 12, Westcott teaches refrigerated storage containers, Fig. 4 [58]; 
local controllers respectively coupled with corresponding refrigerated storage containers to control operations thereof in accordance with controller parameters (local control unit, Fig. 1, [0010]); and a supervisory controller configured to issue control commands to the local controllers based on respective responses of the refrigerated storage containers to local controller control, (central remote control, Fig. 1, commands, [0012], response, [0017, 22, 24]).  
the supervisory controller is coupled with each of the local controllers to receive first data reflective of the controller parameters and with each of the refrigerated storage containers to receive second data reflective of respective responses of each of the refrigerated storage containers to the local controller control, (the central remote control and monitoring station can monitor and control many local control units simultaneously, [40-41]..the central remote control and monitoring station can send data and commands to one or more local control unit based on a user action, automatically in response to some information sent by one of the local control units, [42]).
an output unit disposed to issue control commands to the at least one local controller; (the central remote control and monitoring station can send data and commands to one or more local control unit based on a user action, automatically in response to some information sent by one of the local control units, [42])
and a processing unit configured to generate the control commands based on an optimized control strategy derived from a correlation between the first and second data, (The local control unit sends information about the environmental conditions within the container, its location, its status, and about events it detects to the central remote control and monitoring station at regular intervals and in response to specific events (e.g., power off, alarms, etc.). The central remote control and monitoring station can send data and commands back to the local control unit, either in response to a message from the unit or asynchronously as needed. The data sent from the central remote control and monitoring station can include values for the local control parameters, like set points and operation mode, [40], These user-initiated or automated commands can be based on a combination of factors, [42]).


Westcott teaches the temperature within a mobile storage container which holds the perishable goods is monitored during transport, and the monitored temperature transmitted to the remote central control station, typically in real time. The remote central control station is thus able to compare a monitored temperature with the required cold treatment protocol and can transmit a temperature control signal to a local control unit in the mobile transport container as necessary in order to maintain or adjust the temperature within the mobile transport container, [0024].
Westcott does not explicitly teach, however, Goth teaches the first data comprises condenser air inlet temperature measurements of at least one refrigerated container (FIG. 6 shows a schematic representation of airflow management within processor cage 100. Air is drawn into processor cage 100 at air inlet 102) and operational parameters of at least one refrigerated container, the operational parameters comprise refrigerated container on/off mode information (This information is available to the cage controller to read. Every 7 seconds or so, the cage controller 60 stuffs the refrigeration unit with data including the current power of the logic module, ambient temperature, control commands such as turn on/off, Col.7 ln 53-67), desired set point information, allowable temperature variability information (cage controller 60 determines the set point for the refrigeration units, Col.3 ln 8-20) and ambient temperature information (Ambient temperature is measured within the refrigeration unit enclosure at the inlet to condenser 71 (FIG. 2) using a thermistor, Col. 10 ln 50-55) , and  the second data comprises at least one or more of refrigerated container cargo space controlled temperature information (Evaporator block temperature probe 39 preferably comprises dual thermistors for providing independent temperature detection for each of two refrigeration units 20, Col.5 ln 4-15) and electrical power draw information (refrigeration unit 20 includes outputs for controlling heat cartridge 44 (FIGS. 1, 3) and an input for receiving electrical power for supplying energy to controller 24, Col.4 ln 40-60).
It would have been obvious to one with ordinary skill in the art before the effective filing date, to modify the method of Westcott to include the above limitations, as taught by Goth, in order to avoid condensation, (Goth, background).


Regarding claim 2, Westcott teaches the local controllers are configured to override the control of the supervisory controller, (sending instructions to the local control unit to take corrective measures and/or alerting personnel at a loading facility or on the ship or other transportation vehicle to inspect the particular mobile storage container or local control unit. In particular, the corrective action may comprise the remote control station changing one or more local control parameters of the local control unit in the mobile storage container in order to reverse or ameliorate the adverse event, [0016])  


Regarding claim 4, Westcott teaches the supervisory controller issues control commands to each local controller, the control commands comprising supervisory controller output (the remote central control station can determine and transmit updated local control parameters or set points based at least on partly on the measured values of the controlled conditions, [125]). Westcott does not explicitly teach and an optimal on/off command schedule. However, Goth teaches refrigeration system loading events include heater(s) and/or fan(s) cycling on and off, Col.8 ln 1-7.

Regarding claims 6, 13,  Westcott teaches supervisory controller is configured to issue the control commands to the local controllers based on the respective responses of the refrigerated storage containers to local controller control (The central remote control and monitoring station can send data and commands back to the local control unit, either in response to a message from the unit or asynchronously as needed, [40], but does not explicitly teach and at least one or more of: a learned time constant of one of the refrigerated storage containers, a time constant associated with an interaction of a group of the refrigerated storage containers, and knowledge of expected environmental conditions.  However, Goth  teaches in order for the logic module to function at optimum cycle time, it should already be chilled to its planned temperature condition,  If the difference between the readings is within the miscompare limit, then a dry air breach warning is surfaced and a repair is requested of this condition, Col. 9 ln 33-50.

Regarding claim 7, Westcott does not explicitly teach each refrigerated storage container comprises a cargo space temperature sensor. However, Goth teaches In an alternate embodiment, dual humidity and temperature sensor 38 is replaced with a pressure sensor, Col. 9 ln 45-48.

Regarding claims 8, 11, 14, Westcott does not explicitly teach the supervisory controller is configured to: determine a correlation between electric power consumption of each refrigerated storage container and a local controller command, and determine an optimal on-off control strategy based on the correlation that satisfies cargo space temperature requirements and minimizes power consumption and short cycling.  However, Goth teaches the temperature to which the evaporator block is controlled may vary according to the current condition or operation of the logic module operating mode or power consumption, as well as the expected condition or operation of the logic module, Col.6 ln 60-67.

Regarding claims 9, 15, Westcott teaches the supervisory controller is provided as a plurality of supervisory controllers respectively associated with clustered local controllers and corresponding refrigerated storage containers, [29-30].  

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Westcott et. Al. (U.S. Patent No. 2014/0180953), in view of Goth et. al. (U.S. Patent No. 6,644,056), in view of Senf et. al. (U.S. Patent Publication No. 2015/0338154).


Regarding claim 16, Westcott teaches a method of operating refrigerated storage containers provided on a ship or in a yard, the method comprising: receiving first data from local controllers of the refrigerated storage containers; receiving second data from sensors of the refrigerated storage containers; (the central remote control and monitoring station can monitor and control many local control units simultaneously, [40-41]..the central remote control and monitoring station can send data and commands to one or more local control unit based on a user action, automatically in response to some information sent by one of the local control units, [42], sensors [44]).
Westcott does not explicitly teach identifying a correlation between the electric power consumption of the refrigerated storage containers and operations of the refrigerated storage containers from the first and second data; and determining an optimal on-off control strategy for each refrigerated storage container based on the correlation that satisfies cargo space temperature requirements and minimizes power consumption and short cycling.  However, Senf teaches refrigeration system loading events include heater(s) and/or fan(s) cycling on and off within one or more compartments 112, 114 and 116. Embodiments use the economizer expansion valve 77 to maintain compressor power levels below a prescribed power limit by varying the injection gas flow rate from the second refrigerant flow path 72 to the intermediate inlet port 167 to maintain a given engine power level, [37].
It would have been obvious to one with ordinary skill in the art before the effective filing date, to modify the method of Westcott to include the above limitations, as taught by Senf, in order to improve refrigeration cycle efficiency and power management., (Senf, [6]).
Westcott does not explicitly teach; however, Goth teaches the first data comprises condenser air inlet temperature measurements of at least one refrigerated container (FIG. 6 shows a schematic representation of airflow management within processor cage 100. Air is drawn into processor cage 100 at air inlet 102) and operational parameters of at least one refrigerated container, the operational parameters comprise refrigerated container on/off mode information (This information is available to the cage controller to read. Every 7 seconds or so, the cage controller 60 stuffs the refrigeration unit with data including the current power of the logic module, ambient temperature, control commands such as turn on/off ), desired set point information, allowable temperature variability information (cage controller 60 determines the set point for the refrigeration units) and ambient temperature information (Ambient temperature is measured within the refrigeration unit enclosure at the inlet to condenser 71 (FIG. 2) using a thermistor. , and  the second data comprises at least one or more of refrigerated container cargo space controlled temperature information (Evaporator block temperature probe 39 preferably comprises dual thermistors for providing independent temperature detection for each of two refrigeration units 20, ) and electrical power draw information (refrigeration unit 20 includes outputs for controlling heat cartridge 44 (FIGS. 1, 3) and an input for receiving electrical power for supplying energy to controller 24, 
It would have been obvious to one with ordinary skill in the art before the effective filing date, to modify the method of Westcott to include the above limitations, as taught by Goth, in order to avoid condensation.


Regarding claims 17-20, Westcott does not explicitly disclose, however, Goth teaches the determining is further based on at least one or more of: a learned time constant of one of the refrigerated storage containers, 17WO 2018/071652PCT/US2017/056316 a time constant associated with an interaction of a group of the refrigerated storage containers, and knowledge of expected environmental conditions, issuing control commands based on the optimal on-off control strategy for each refrigerated storage container to the local controllers; determining a correlation between electric power consumption of each of the refrigerated storage containers and local controller control, (see similar citations to claims above)

Response to Arguments
Applicant’s arguments, with respect to teachings of Senf reference have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Applicant’s arguments with respect to claims 1-2, 4-20 have been considered and the new ground of rejection presented. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627